Citation Nr: 1130330	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of left knee strain/sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from June 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part of the January 2007 decision, the RO continued the Veteran's 10 percent disability rating for his residuals of left knee strain/sprain. 

In February 2009 the Veteran testified before a Decision Review Officer (DRO) at the RO.  

On the Veteran's February 2008 VA-9 Substantive Appeal, the Veteran stated that he wanted an increased rating for his residuals of his post-operative left great toe deformity, originally denied by the January 2007 RO rating decision.  At the Veteran's February 2009 DRO hearing he stated that his service-connected left knee condition caused his current back disability.  The issues of an increased rating for his residuals of his post-operative left great toe deformity and entitlement to service connection for a back condition secondary to his service-connected residuals of left knee strain/sprain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

After a careful review of the Veteran's claims file the Board finds that a remand is warranted; specifically, a remand is warranted in order for the Veteran to be scheduled for a VA examination. 

The Veteran is currently receiving a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for slight instability.  The Veteran's last VA examination was in August 2008 and he reported that he wore a knee brace as a result of the instability.  At the Veteran's February 2009 DRO hearing,  he indicated that the instability is now worse.  Specifically, he reported that he now also uses a cane and a service dog to help with his instability.  In addition, the Veteran's representative asserted in July 2011 that the Veteran's left knee has increased in severity since his August 2008 VA examination.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the current nature and severity of his residuals of left knee strain/sprain.  The VA examiner should discuss all manifestations of the Veteran's left knee disability including the following: the Veteran's range of motion; any limitations of his range of motion based on pain, weakness, fatigability, or incooridnation; and any instability that the Veteran experiences.  The VA examiner should also discuss in detail the role that the Veteran's service dog plays in relation to the Veteran's residuals of left knee strain/sprain.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his residuals of left knee strain/sprain.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's residuals of left knee strain/sprain.  The VA examiner should discuss the left knee disability in terms of the applicable rating criteria discuss the following:
* the Veteran's range of motion; 
* any limitations of his range of motion based on pain, weakness, fatigability, or incooridnation; 
* any instability that the Veteran experiences.  

The VA examiner should also discuss in detail the role that the Veteran's service dog plays in relation to the Veteran's residuals of left knee strain/sprain.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

(Continued on the next page.)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



